Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1, step (3), ‘adjusting pH to a range’. It is suggested to amend the phrase to ‘adjusting the pH to 7.2-8.0’. 
	Claim 1, step (3), ‘a alkali’. Correction is required.
	Claim 1, step (3), ‘separating the rice residue solution is by’. Please delete “is”.
	Claim 1, step (4), ‘wt%’ should be ‘wt.%’.
	Claim 1, step (4), ‘a upper’. Correction is required.
	Claim 1, step (5), “protease hydrolysate”. It is suggested to amend to ‘protein hydrolysate’. 
	Claim 1, step (6), “protease hydrolysate”. As in step (5).
	Claim 1, step (7), “protease hydrolysate”. As in step (5).
	Claim 1, step (8), “by the spray drying”. Suggested as ‘by spray drying’.
	Claim 2, “wt%” should be ‘wt.%’.
	Claim 8, “a energy bar”. Correction is required.
	In reviewing the claims, Applicant is requested to consider other corrections should they have been overlooked. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, step (2), mixing the second raw material with water and powderizing is ambiguous. It is not clear how a mixture of water and a protein, when extruded, produces a powder. 
In claim 1, step (2), performing the extrusion in an extruder to obtain a “rice residue solution”. Obtaining a solution by extruding something is ambiguous. It appears that a step is needed before producing a solution. 
In claim 1, step (3), “to obtain a purified wet protein residue”. The word “purified” is reserved for a homogenous protein preparation comprising a single protein entity and no other contaminating impurities. The process of claim 1 is in fact producing a ‘protein concentrate” comprising 80% protein as recited in step (3).
	In claim 1, step (4), “wherein the upper fraction of the protein material solution is crushing by grinding treatment”. The phrase is not clear. 
	In claim 1, step (6), “vaporized air”. It is not clear what this phrase may refer to. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Euber et al. (US 4,990,344; hereinafter R1) in view of Gonzalez et al. (US 2016/0345,611; hereinafter R2) and Qi et al. (CN 102334646; English Abstract, hereinafter R3)
Claim 1 is limited to a method for producing rice protein hydrolysate wherein the residue remaining after producing rice sugar (syrup) is separated and hydrolyzed using a compound endoprotease (mixture of endoproteases). The hydrolyzed rice protein is processed in a microject (homogenized, particle-size reduced) and spray dried. The rice protein hydrolysate powder is claimed to have low granular sensation (low grittiness, smooth mouthfeel).
Claim 1 (step 1) - R1 discloses a process for producing rice protein hydrolysate wherein rice flour is treated with alpha-amylase to hydrolyze starch (producing sugar) and the residue remaining after starch hydrolysis is used to produce the rice protein hydrolysate. 
However, R1 is silent regarding the production of high protein hydrolysate.
Claim 1 (overall process) - R2 discloses a method for producing rice protein hydrolysate wherein rice protein is suspended in water, the suspension is heated and cooled. An endoprotease is added to the suspension to hydrolyze the rice protein. The endoprotease is inactivated and a supernatant is separated from the insoluble portion. The process is said to be well controlled. [0134]
Claim 1 (step 3) - R2 discloses the endoprotease may be added after the pH of he suspension is adjusted to 7.5-8.5. The pH may be adjusted with a 10% sodium hydroxide solution. The hydrolysis duration may be 2-6 h. [0135]
Claim 1 (step 5) - R2 discloses the type of endoproteases and/or exoproteases that may be used in the process. Such enzymes may comprise trypsin and/or chymotrypsin. [0136-0137]
Claim 1 (step 2) - R2 discloses heating the suspension from about 70C-90C for 5-15 minutes. [0138]
Claim 1 (step 5) - R2 teaches of cooling the suspension to 45-60C. [0139]
Claim 1 (step 3) - R2 describes the separation of the supernatant from the insoluble residue using centrifugation, filter press and other separation technique in the art. [0141]
The supernatant may be concentrated using ultrafiltration. [0142]
Claim 1 (step 8) - The hydrolysate may be dried by spray drying. [0143]
Claim 1 (step 6) - The endoprotease may be inactivated by heating the suspension at 80-90C for 5 to 15 min. [0145]
 Claim 1 (step 4) - The rice protein suspension may comprise a solid content of 10% by weight. [0146]
However, R2 is silent to the production of a rice hydrolysate powder with low granular sensation (low grittiness, smooth mouthfeel). 
Claim 1 (step 7) - R3 teaches of homogenizing a slurry comprising proteins; 2-3 times at 150 bar and passing the slurry through microjet crusher to obtain slurry having fineness of 20 microns or less. 
In summary, R1 teaches of hydrolyzing rice flour using an amylase to hydrolyze starch (sugar production) and hydrolyzing the residual protein remaining after starch hydrolysis using an endoprotease. R2 discloses the details of producing a rice protein hydrolysate by describing the process in detain; regarding preparing a protein suspension in water, heating, cooling and hydrolyzing it using endo- and/or exoproteases. Reaction conditions encompassing pH of suspension, temperature, reaction duration, suspension solid content, filtration and drying of the protein hydrolysate are disclosed by R2. R3 teaches of using colloid milling, homogenization and microjet crushing of a slurry, comprising proteins, to produce a slurry having a fineness of 20 microns or less.
Therefore, it would have been obvious to modify the process of R1 by further hydrolyzing the protein residue remaining after starch hydrolysis using the proteolysis process taught by R2 and reducing the particle size of the hydrolysate by the use of microjet to generate fine particles of 20 microns or less. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a rice protein hydrolysate powder of low granular sensation (low grittiness, smooth mouthfeel) as presently claimed. 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Euber et al. (US 4,990,344; hereinafter R1), Gonzalez et al. (US 2016/0345,611; hereinafter R2) and Qi et al. (CN 102334646; hereinafter R3), further in view of Beck et al. (US 2009/0258954; hereinafter R4)
The disclosures of R1-R3 are incorporated by reference as outlined above. 
R1- R3 are silent regarding the use of rice protein hydrolysate in producing beverage, energy bar, or animal feed.
Claim 1 - R4 discloses the production of rice protein hydrolysate using commercial proteases. [0104-0106]
Claims 6, 7, 8, 9 - R4 discloses the application of rice protein hydrolysate to food, beverages, animal feed, personal care products and pharmaceuticals. [0120-0121]
R4 describes the functional beverages that may be produced using rice protein hydrolysate. [0122]. Other food products that may be produce using rice protein hydrolysate include milk products, confectionery products, cereal snacks, cookies, etc. [0123-0125]
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use the rice protein hydrolysate in functional beverages, foods and animal feed comprising pet food. 
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791